Citation Nr: 1142815	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 and from September 1990 to June 1991.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2007 rating decision a Department of Veterans Affairs (VA) Regional Office (RO). 

Because they require further development before being decided, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Hearing loss will be considered to be a ratable disability for VA compensation purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's service treatment records (STRs) do not indicate he had hearing loss in his right ear to this extent at any time while in service, including at the time of his discharge, but he need only currently satisfy the requirements of this VA regulation, or at least have since the filing of his claim, not also in years past while in service.  And if he does, he may establish his entitlement service connection for a current hearing loss disability by submitting evidence indicating this disability is related to his military service, including to noise trauma in service, as opposed to factors unrelated to his service or intervening causes.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is permissible for disability initially diagnosed after service if the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an 
in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Indeed, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been provided a VA compensation examination concerning his claims.  His military occupational specialty (MOS) was artillery surveyor, and the RO already has conceded he was exposed to loud noises in that capacity and consequently sustained acoustic trauma.  He claims to have experienced hearing loss in his right ear and tinnitus during the years since.  Under these circumstances, the Board finds that a medical examination and an opinion would be helpful in resolving these claims for service connection.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA audiological examination to first confirm the Veteran has sufficient hearing loss in his right ear to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  If confirmed that he does, then a medical nexus opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) his current right ear hearing loss and tinnitus are related to his military service, including especially to his MOS duties and responsibilities in service as an artillery surveyor.  The examiner should review the claims file for the pertinent medical and other history and should acknowledge the Veteran's claim of noise trauma while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

The examiner must discuss the underlying medical rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

2.  Then readjudicate the claims in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

